   Case 16-17726-elf      Doc 68     Filed 06/15/21 Entered 06/15/21 18:11:23            Desc
                                          Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


In re: CHERLY A VAUGHN-CURRY                 §       Case No. 16-bk-17726
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


William C Miller, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/02/2016.

       2) The plan was confirmed on 04/18/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 06/08/2021.

       6) Number of months from filing or conversion to last payment: 55.

       7) Number of months case was pending: 55.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $118,790.00.

       10) Amount of unsecured claims discharged without full payment: $175,060.36.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
   Case 16-17726-elf      Doc 68     Filed 06/15/21 Entered 06/15/21 18:11:23             Desc
                                          Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 64,786.00
      Less amount refunded to debtor(s)                      $ 1,402.88
NET RECEIPTS                                                                       $ 63,383.12



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 4,985.31
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 7,985.31

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal    Interest
Name                               Class    Scheduled    Asserted       Allowed         Paid        Paid
ALFONSO G MADRID, ESQ.             Lgl           0.00         NA             NA     3,000.00        0.00
AMERICAN INFOSOURCE LP             Uns           0.00    1,199.18           0.00        0.00        0.00
REGIONAL ACCEPTANCE CORP           Sec       6,100.00    5,761.13       5,761.13    5,761.13        0.00
PECO                               Uns           0.00    2,114.11       2,114.11       38.67        0.00
INTERSTATE INTRINSIC VALUE         Sec      35,000.00   38,748.19      24,900.66   24,900.66        0.00
PORTFOLIO RECOVERY ASSO            Uns           0.00      517.54         517.54        9.46        0.00
CARRINGTON MORTGAGE SERV           Sec      62,130.98   69,529.16      81,514.99   23,216.46        0.00
U.S. DEPARTMENT OF EDUCATION       Uns           0.00   46,872.54      46,872.54      857.42        0.00
PORTFOLIO RECOVERY ASSO            Uns       1,514.00    1,514.43       1,514.43       27.71        0.00
CITY OF PHILA                      Sec         606.00      586.30         586.30      586.30        0.00
PGW                                Sec       1,387.20         NA             NA         0.00        0.00
ACE CASH                           Uns         576.00         NA             NA         0.00        0.00
BLUECHIP FIN.D/B/A/ SPOTLOAN       Uns       1,160.00         NA             NA         0.00        0.00
CASH NET USA                       Uns         550.00         NA             NA         0.00        0.00
CBA COLLECTION BUREAU              Uns         200.00         NA             NA         0.00        0.00
CBE GROUP                          Uns         538.00         NA             NA         0.00        0.00
FED LOAN SERVICING                 Uns      44,189.00         NA             NA         0.00        0.00
GREEN TRUST CASH LLC               Uns         362.00         NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
   Case 16-17726-elf      Doc 68     Filed 06/15/21 Entered 06/15/21 18:11:23     Desc
                                          Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim     Claim      Claim   Principal    Interest
Name                               Class   Scheduled   Asserted   Allowed       Paid        Paid
ISHWAASWWI LLC D/B/ RADIANT        Uns      1,485.00       NA         NA        0.00        0.00
KAHUNA PAYMENT SOLUTIONS           Uns        359.00       NA         NA        0.00        0.00
PECO ENERGY                        Uns      2,292.00       NA         NA        0.00        0.00
PGW                                Uns        500.00       NA         NA        0.00        0.00
PORT RECOVERY ASSOC                Uns        790.00       NA         NA        0.00        0.00
ROTHMAN INSTITUTE                  Uns        323.00       NA         NA        0.00        0.00
SOUTHWEST CREDIT SYSTEMS           Uns        377.00       NA         NA        0.00        0.00
TARGET FIN LLC/DBA TARGET          Uns        500.00       NA         NA        0.00        0.00
TRIDENT ASSEST MANAGEMENT          Uns        160.00       NA         NA        0.00        0.00
WELLS FARGO                        Uns     70,614.00       NA         NA        0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
   Case 16-17726-elf      Doc 68     Filed 06/15/21 Entered 06/15/21 18:11:23   Desc
                                          Page 4 of 5




Summary of Disbursements to Creditors:

                                              Claim             Principal         Interest
                                              Allowed           Paid              Paid
Secured Payments:
      Mortgage Ongoing                         $ 3,041.94       $ 3,041.94             $ 0.00
      Mortgage Arrearage                      $ 69,529.16      $ 11,230.63             $ 0.00
      Debt Secured by Vehicle                  $ 5,761.13       $ 5,761.13             $ 0.00
      All Other Secured                       $ 34,430.85      $ 34,430.85             $ 0.00
TOTAL SECURED:                               $ 112,763.08      $ 54,464.55             $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00           $ 0.00             $ 0.00
        Domestic Support Ongoing                   $ 0.00           $ 0.00             $ 0.00
        All Other Priority                         $ 0.00           $ 0.00             $ 0.00
TOTAL PRIORITY:                                    $ 0.00           $ 0.00             $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 51,018.62         $ 933.26             $ 0.00



Disbursements:

       Expenses of Administration              $ 7,985.31
       Disbursements to Creditors             $ 55,397.81

TOTAL DISBURSEMENTS:                                           $ 63,383.12




UST Form 101-13-FR-S (9/1/2009)
   Case 16-17726-elf        Doc 68      Filed 06/15/21 Entered 06/15/21 18:11:23               Desc
                                             Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 06/15/2021                        By: William C. Miller
                                             Chapter 13 Standing Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
